Title: To Thomas Jefferson from Alexander Moore, 10 March 1785
From: Moore, Alexander
To: Jefferson, Thomas



Dear Sir
London, Mar. 10. 1785

Since I had the pleasure to write you the middle of last month, a very particular friend of mine the Revd. Henry Robinson has applyd to me for an introduction to you in case your arrangements should bring you over here. He has some very considerable property in Virginia and I believe the revolution has made it rather precarious. I have used the freedom to give him a line to you and he will take the liberty to inform you the particulars. I am sorry to tell you that the remainder of your game have given up the Ghost. The last on the dead list was a lon solitary hare that broke his heart last night for the want of a Companion. If you embark for America from this place I would recommend you to apply to a Mr. Enderby. He lives on Oxford Road and has always a large Stock by him. Tracy has got from him three brace of Pheasant which I shall take out for him and it would have given me great pleasure to have taken care of some for you had my business carried me to Virginia. The attention they will necessarily require on board has determined me not to send out any by the Spring Ships as I think the only probable chance you can have to carry them safe will be either to take them yourself, or send them under the care of some friend. The Post Chaise is now waiting for me to carry me to Gravesend  where I shall embark for the land of Saints and I hope it will not be long before I have the pleasure to take you by the hand in the holy City of Boston. God bless you. Your frd. & Servt.,

Alexandr. Moore

